PERREN, Associate Judge,
concurring:
I concur in Judge Pair’s opinion for the court but wish to add a few words of clarification about a critical point. The opinion states ante at 625:
[ I]f the Division finds that the child was mentally ill at the time of the offense, but at the time of disposition was fully restored to mental health, the Division would then be required to determine whether in view of all the facts and circumstances the child is or is not in need of care and treatment. See D.C.Code 1973, § 16-2317(c). Of particular significance, however, is § 16-2317(d), which provides that:
If the Division finds that the child is not in need of care or rehabilitation it shall terminate the proceedings and discharge the child from detention, shelter care, or other restriction previously ordered.
Consistent with the statute and due process, if the child “at the time of disposition was fully restored to mental health,” there can be no basis under § 16-2317(d) for finding that the child is “in need of care or rehabilitation” for the offense charged. In such event, the Family Division will have to “terminate the proceedings and discharge the child . . . .” Id.